IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60709
                        Conference Calendar



TOMMY HILL JONES,

                                              Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                              Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:98-CV-135-BrS
                       - - - - - - - - - -

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Tommy Hill Jones, federal prisoner # 41337-019, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition for

lack of jurisdiction.   Jones was convicted and sentenced in the

district court for the Northern District of Georgia.       He

currently is serving his sentence at FCI Yazoo City, Mississippi.

     Jones argues that he is entitled to relief first, because

appellate counsel was ineffective for failing to contest

sufficiency of the evidence; second, trial counsel was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-60709
                                -2-

ineffective for failing to present any defense on behalf of

Jones; third, due to intervening changes in the law, Jones should

be resentenced according to the penalties for cocaine rather than

cocaine base; and fourth, appellate counsel was ineffective for

failing to allege that the Government violated 18 U.S.C.

§ 201(c)(2) when it promised something of value in exchange for

testimony.

     The district court properly construed Jones’ petition as a

motion to vacate sentence pursuant to 28 U.S.C. § 2255.    See Ojo

v. Immigration and Naturalization Service, 106 F.3d 680, 683 (5th

Cir. 1997); United States v. Gabor, 905 F.2d 76, 77-78 (5th Cir.

1990).   It then correctly determined that it lacked jurisdiction

to rule on Jones’ § 2255 motion.     See Solsona v. Warden, FCI, 821

F.2d 1129, 1131 (5th Cir. 1987)(section 2255 motions must be

filed with the sentencing court).    As a § 2241 petition, Jones’

complaint is thoroughly frivolous.    See Ojo, 106 F.3d at 683.

Accordingly, the district court’s dismissal is AFFIRMED.